DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 05/20/2022.

Response to Amendment
The amendment filed on 05/20/2022 is being entered. Claims 1-20 are pending. Claims 1, 8, and 15 are currently amended. The 35 U.S.C. 103 rejection has been overcome. However, responsive to this amendment, a new search has provided art teaching the limitations.

Claim Objections
Claim 15 is objected to because of the following informalities:  lines 9-10 recite “initializing augmented (AR) guidance for the rider on the mobile [[device]] to provide…” Examiner believes this is typographical and Applicant means “mobile device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1, 8, and 15 recite “…sending location information of the AV to a mobile device associated with the rider, initializing augmented reality (AR) guidance for the rider on the mobile device..”. Claims 5, 12, and 19 recites “initializing augmented reality (AR) guidance, triggered by receipt of the location information by the mobile device”. The claim elements have the same conditions as it appears to the Examiner. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson et al. (U.S. Publication No. 2018/0137373 A1) hereinafter Rasmusson in view of Efland et al. (U.S. Publication No. 2020/0309557 A1) hereinafter Efland.

Regarding claim 1, Rasmusson discloses a computer-implemented method [see Paragraph 0077 – discusses multiple computers performing methods of the disclosure], comprising:
navigating an autonomous vehicle (AV) along a route terminating in a drop-off location specified by a rider of the AV [see Figure 3 below - depicts a vehicle 140A travelling along a route 350 to a destination (set by user), see Paragraph 0032 - discusses that the user sets the destination on a UI device application (Lyft), and see Paragraph 0020 - discusses that the vehicle is autonomous];

    PNG
    media_image1.png
    438
    613
    media_image1.png
    Greyscale

Figure 3 of Rasmusson

detecting an arrival of the AV at the drop-off location [see Figure 4 below - depicts the vehicle arriving, and see Figure 11 below - depicts notifying a user via instructions 1110 (you have arrived)]; 

    PNG
    media_image2.png
    360
    479
    media_image2.png
    Greyscale

Figure 4 of Rasmusson


    PNG
    media_image3.png
    370
    469
    media_image3.png
    Greyscale

Figure 11 of Rasmusson

after detecting the arrival of the AV at the drop-off location, sending location information of the AV to a mobile device associated with the rider [see Paragraph 0028 - discusses that a UI device is a user device with an application installed on it (Lyft), and see Paragraph 0066 - discusses that when a ride ends (detects arrival), a user device (tablet (mobile device that is detachable)) associated with where the passenger is seated) displays a graphical interface (GUI displays information around the vehicle at a location (see Figure 11 above - depicts bikes and cars (location information sent to user device) - see Paragraph 0069 - discusses that the information at the location (destination) is sensed using the autonomous vehicles sensor system – for example LIDAR), and see Paragraph 0029 – discusses that a user device (cellphone) additionally displays the situational awareness (Figure 11) view received from the AV, so the location information would be sent to the user device for displaying]; and
initializing augmented reality (AR) guidance for the rider on the mobile device [see Paragraph 0069 - discusses providing situational awareness to a rider when exiting a vehicle (see Figure 11 above), objects detected by the vehicle sensor system are displayed as graphics on the user device to provide visual representation] to provide visual cues to assist the rider in safely exiting the AV [see Paragraphs 0066-0068 - discusses that detected object graphics (vehicles, cyclists, their trajectories/paths) on the user device are used when dropping off a passenger, and see Paragraph 0020 — discusses that the situational awareness is displayed on a mobile device to a user in addition to the autonomous vehicle display device].

	However, Rasmusson fails to disclose after exiting the AV, providing the AR guidance to the mobile device to direct the rider to a destination associated with the drop-off location.

 Efland discloses after exiting a vehicle, providing AR guidance to a mobile device to direct the rider to a destination associated with a drop-off location [see Figure 5C below and see Paragraph 0052 – discusses that image data from a camera of a mobile device is overlaid with augmented reality navigation guidance indicators].

    PNG
    media_image4.png
    458
    435
    media_image4.png
    Greyscale

Figure 5C of Efland

Efland suggests that navigation systems fail to provide sufficiently specific information to allow users to reliably and precisely transition from one mode of transportation to another [see Paragraph 0025]. Efland also suggests that when a traveler completes a leg of travel from a rideshare service and has to travel (walking) to another transportation service (train), the user may incorrectly identify a train [see Paragraph 0026 and see Figure 2A below].


    PNG
    media_image5.png
    448
    707
    media_image5.png
    Greyscale

Figure 2A of Efland

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transportation service using a mobile device as taught by Rasmusson to include AR guidance on a mobile device to a destination (second leg of transportation) when a first leg of multi-mode transportation is complete as taught by Efland in order to provide sufficiently specific information to allow the user to reliably and precisely transition from one mode of transportation to another [Efland, see Paragraph 0025] and improve multi leg transportation for riders that need directions to the next leg of transportation [Efland, see Paragraph 0026].

Regarding claim 2, Rasmusson and Efland discloses the invention with respect to claim 1. Rasmusson further discloses wherein the location information comprises Global Positioning System (GPS) information associated with the AV [see Paragraph 0038 – discusses that the computing device associated with autonomous vehicle (AV) accesses map data and combines this data with GPS data to determine a location of the AV with respect to the side of the road to render a more accurately located road graphic that represents a curb or roadside (situational awareness information), see Paragraph 0029 – discusses that the user device is displaying (situational awareness) information that is received from the computing device of the AV, and see Paragraph 0066 - discusses that when a ride ends (arrival), the user device displays a graphical interface (GUI displays information around the vehicle at a location)].

Regarding claim 3, Rasmusson and Efland discloses the invention with respect to claim 1. Rasmusson further discloses wherein the location information is based on a Light Detection and Ranging (LiDAR) map corresponding with the drop-off location [see Paragraph 0066 - discusses that when a ride ends (arrival), the user device displays a graphical interface (GUI displays information around the vehicle at a location (see Figure 11 below - depicts bikes and cars (location information) - see Paragraph 0069 - discusses that the information at the location (destination) is sensed using the autonomous vehicles sensor system - LIDAR)].

    PNG
    media_image3.png
    370
    469
    media_image3.png
    Greyscale

Figure 11 of Rasmusson

Regarding claim 4, Rasmusson and Efland discloses the invention with respect to claim 1. Rasmusson further discloses wherein initializing the AR guidance is triggered by interaction between the rider and the mobile device [see Paragraph 0061 - discusses that a user device provides 360-degree display capabilities (situational awareness), where a user points the device in a direction and an external environment is displayed].

Regarding claim 5, Rasmusson and Efland discloses the invention with respect to claim 1. Rasmusson further discloses wherein initializing the AR guidance is triggered by receipt of the location information by the mobile device [see Paragraph 0066 - discusses that when a ride ends (arrival at destination), the user device displays a graphical interface (GUI displays information around the vehicle at a location) that provides AR guidance].

Regarding claim 6, Rasmusson and Efland discloses the invention with respect to claim 1. Efland further discloses wherein the AR guidance comprises animated path guidance that is overlaid on a camera feed of the mobile device [see Figure 5C below – depicts path guidance on a mobile device].

    PNG
    media_image4.png
    458
    435
    media_image4.png
    Greyscale

Figure 5C of Efland

Efland suggests that navigation systems fail to provide sufficiently specific information to allow users to reliably and precisely transition from one mode of transportation to another [see Paragraph 0025]. Efland also suggests that when a traveler completes a leg of travel from a rideshare service and has to travel (walking) to another transportation service (train), the user may incorrectly identify the correct train [see Paragraph 0026 and see Figure 2A below].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user device and transportation service as taught by Rasmusson to include AR path guidance on the user device to a destination (second leg of transportation) when a first leg of multi-mode transportation is complete as taught by Efland in order to provide sufficiently specific information to allow users to reliably and precisely transition from one mode of transportation to another [Efland, see Paragraph 0025] and improve multi leg transportation for riders that need directions to the next leg of transportation [Efland, see Paragraph 0026].

Regarding claim 7, Rasmusson and Efland discloses the invention with respect to claim 1. Rasmusson further discloses wherein detecting the arrival of the AV at the drop-off location is determined based on a threshold distance of the AV from the drop-off location [see Paragraph 0051 - discusses that waypoints along a route are indicated when they are within a threshold distance (60-100 meters)].

Regarding claim 8, Rasmusson a system [see Paragraph 0022 – discusses a system], comprising:
one or more processors [see Paragraph 0077 – discusses using computer systems (vehicle, user devices), see Paragraph 0078 – discusses each computing system has processors]; and
a computer-readable medium comprising instructions stored therein [see Paragraph 0085 – discusses a compute readable medium], which when executed by the processors [see Paragraph 0078 – discusses each computing system has processors], cause the processors to perform operations comprising:
navigating an autonomous vehicle (AV) along a route terminating in a drop-off location specified by a rider of the AV [see Figure 3 below - depicts a vehicle 140A travelling along a route 350 to a destination (set by user), see Paragraph 0032 - discusses that the user sets the destination on a UI device application (Lyft), and see Paragraph 0020 - discusses that the vehicle is autonomous];

    PNG
    media_image1.png
    438
    613
    media_image1.png
    Greyscale

Figure 3 of Rasmusson

detecting an arrival of the AV at the drop-off location [see Figure 4 below - depicts the vehicle arriving, and see Figure 11 below - depicts notifying a user via instructions 1110 (you have arrived)]; 

    PNG
    media_image2.png
    360
    479
    media_image2.png
    Greyscale

Figure 4 of Rasmusson


    PNG
    media_image3.png
    370
    469
    media_image3.png
    Greyscale

Figure 11 of Rasmusson

after detecting the arrival of the AV at the drop-off location, sending location information of the AV to a mobile device associated with the rider [see Paragraph 0028 - discusses that a UI device is a user device with an application installed on it (Lyft), and see Paragraph 0066 - discusses that when a ride ends (detects arrival), a user device (tablet (mobile device that is detachable)) associated with where the passenger is seated) displays a graphical interface (GUI displays information around the vehicle at a location (see Figure 11 above - depicts bikes and cars (location information sent to user device) - see Paragraph 0069 - discusses that the information at the location (destination) is sensed using the autonomous vehicles sensor system – for example LIDAR), and see Paragraph 0029 – discusses that a user device (cellphone) additionally displays the situational awareness (Figure 11) view received from the AV, so the location information would be sent to the user device for displaying]; and
initializing augmented reality (AR) guidance for the rider on the mobile device [see Paragraph 0069 - discusses providing situational awareness to a rider when exiting a vehicle (see Figure 11 above), objects detected by the vehicle sensor system are displayed as graphics on the user device to provide visual representation] to provide visual cues to assist the rider in safely exiting the AV [see Paragraphs 0066-0068 - discusses that detected object graphics (vehicles, cyclists, their trajectories/paths) on the user device are used when dropping off a passenger, and see Paragraph 0020 — discusses that the situational awareness is displayed on a mobile device to a user in addition to the autonomous vehicle display device].

	However, Rasmusson fails to disclose after exiting the AV, providing the AR guidance to the mobile device to direct the rider to a destination associated with the drop-off location.

 Efland discloses after exiting a vehicle, providing AR guidance to a mobile device to direct the rider to a destination associated with a drop-off location [see Figure 5C below and see Paragraph 0052 – discusses that image data from a camera of a mobile device is overlaid with augmented reality navigation guidance indicators].

    PNG
    media_image4.png
    458
    435
    media_image4.png
    Greyscale

Figure 5C of Efland

Efland suggests that navigation systems fail to provide sufficiently specific information to allow users to reliably and precisely transition from one mode of transportation to another [see Paragraph 0025]. Efland also suggests that when a traveler completes a leg of travel from a rideshare service and has to travel (walking) to another transportation service (train), the user may incorrectly identify a train [see Paragraph 0026 and see Figure 2A below].


    PNG
    media_image5.png
    448
    707
    media_image5.png
    Greyscale

Figure 2A of Efland

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transportation service using a mobile device as taught by Rasmusson to include AR guidance on a mobile device to a destination (second leg of transportation) when a first leg of multi-mode transportation is complete as taught by Efland in order to provide sufficiently specific information to allow the user to reliably and precisely transition from one mode of transportation to another [Efland, see Paragraph 0025] and improve multi leg transportation for riders that need directions to the next leg of transportation [Efland, see Paragraph 0026].

Regarding claim 9, Rasmusson and Efland discloses the invention with respect to claim 8. Rasmusson further discloses wherein the location information comprises Global Positioning System (GPS) information associated with the AV [see Paragraph 0038 – discusses that the computing device associated with autonomous vehicle (AV) accesses map data and combines this data with GPS data to determine a location of the AV with respect to the side of the road to render a more accurately located road graphic that represents a curb or roadside (situational awareness information), see Paragraph 0029 – discusses that the user device is displaying (situational awareness) information that is received from the computing device of the AV, and see Paragraph 0066 - discusses that when a ride ends (arrival), the user device displays a graphical interface (GUI displays information around the vehicle at a location)].

Regarding claim 10, Rasmusson and Efland discloses the invention with respect to claim 8. Rasmusson further discloses wherein the location information is based on a Light Detection and Ranging (LiDAR) map corresponding with the drop-off location [see Paragraph 0066 - discusses that when a ride ends (arrival), the user device displays a graphical interface (GUI displays information around the vehicle at a location (see Figure 11 below - depicts bikes and cars (location information) - see Paragraph 0069 - discusses that the information at the location (destination) is sensed using the autonomous vehicles sensor system - LIDAR)].

    PNG
    media_image3.png
    370
    469
    media_image3.png
    Greyscale

Figure 11 of Rasmusson

Regarding claim 11, Rasmusson and Efland discloses the invention with respect to claim 8. Rasmusson further discloses wherein initializing the AR guidance is triggered by interaction between the rider and the mobile device [see Paragraph 0061 - discusses that a user device provides 360-degree display capabilities (situational awareness), where a user points the device in a direction and an external environment is displayed].

Regarding claim 12, Rasmusson and Efland discloses the invention with respect to claim 8. Rasmusson further discloses wherein initializing the AR guidance is triggered by receipt of the location information by the mobile device [see Paragraph 0066 - discusses that when a ride ends (arrival at destination), the user device displays a graphical interface (GUI displays information around the vehicle at a location) that provides AR guidance].

Regarding claim 13, Rasmusson and Efland discloses the invention with respect to claim 8. Efland further discloses wherein the AR guidance comprises animated path guidance that is overlaid on a camera feed of the mobile device [see Figure 5C below – depicts path guidance on a mobile device].

    PNG
    media_image4.png
    458
    435
    media_image4.png
    Greyscale

Figure 5C of Efland

Efland suggests that navigation systems fail to provide sufficiently specific information to allow users to reliably and precisely transition from one mode of transportation to another [see Paragraph 0025]. Efland also suggests that when a traveler completes a leg of travel from a rideshare service and has to travel (walking) to another transportation service (train), the user may incorrectly identify the correct train [see Paragraph 0026 and see Figure 2A below].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user device and transportation service as taught by Rasmusson to include AR path guidance on the user device to a destination (second leg of transportation) when a first leg of multi-mode transportation is complete as taught by Efland in order to provide sufficiently specific information to allow users to reliably and precisely transition from one mode of transportation to another [Efland, see Paragraph 0025] and improve multi leg transportation for riders that need directions to the next leg of transportation [Efland, see Paragraph 0026].

Regarding claim 14, Rasmusson and Efland discloses the invention with respect to claim 8. Rasmusson further discloses wherein detecting the arrival of the AV at the drop-off location is determined based on a threshold distance of the AV from the drop-off location [see Paragraph 0051 - discusses that waypoints along a route are indicated when they are within a threshold distance (60-100 meters)].

Regarding claim 15, Rasmusson discloses a non-transitory computer-readable storage medium comprising instructions stored therein [see Paragraph 0085 – discusses a compute readable medium], which when executed by one or more processors, cause the processors to perform operations comprising [see Paragraph 0078 – discusses each computing system has processors]:
navigating an autonomous vehicle (AV) along a route terminating in a drop-off location specified by a rider of the AV [see Figure 3 below - depicts a vehicle 140A travelling along a route 350 to a destination (set by user), see Paragraph 0032 - discusses that the user sets the destination on a UI device application (Lyft), and see Paragraph 0020 - discusses that the vehicle is autonomous];

    PNG
    media_image1.png
    438
    613
    media_image1.png
    Greyscale

Figure 3 of Rasmusson

detecting an arrival of the AV at the drop-off location [see Figure 4 below - depicts the vehicle arriving, and see Figure 11 below - depicts notifying a user via instructions 1110 (you have arrived)]; 

    PNG
    media_image2.png
    360
    479
    media_image2.png
    Greyscale

Figure 4 of Rasmusson


    PNG
    media_image3.png
    370
    469
    media_image3.png
    Greyscale

Figure 11 of Rasmusson

after detecting the arrival of the AV at the drop-off location, sending location information of the AV to a mobile device associated with the rider [see Paragraph 0028 - discusses that a UI device is a user device with an application installed on it (Lyft), and see Paragraph 0066 - discusses that when a ride ends (detects arrival), a user device (tablet (mobile device that is detachable)) associated with where the passenger is seated) displays a graphical interface (GUI displays information around the vehicle at a location (see Figure 11 above - depicts bikes and cars (location information sent to user device) - see Paragraph 0069 - discusses that the information at the location (destination) is sensed using the autonomous vehicles sensor system – for example LIDAR), and see Paragraph 0029 – discusses that a user device (cellphone) additionally displays the situational awareness (Figure 11) view received from the AV, so the location information would be sent to the user device for displaying]; and
initializing augmented reality (AR) guidance for the rider on the mobile device [see Paragraph 0069 - discusses providing situational awareness to a rider when exiting a vehicle (see Figure 11 above), objects detected by the vehicle sensor system are displayed as graphics on the user device to provide visual representation] to provide visual cues to assist the rider in safely exiting the AV [see Paragraphs 0066-0068 - discusses that detected object graphics (vehicles, cyclists, their trajectories/paths) on the user device are used when dropping off a passenger, and see Paragraph 0020 — discusses that the situational awareness is displayed on a mobile device to a user in addition to the autonomous vehicle display device].

	However, Rasmusson fails to disclose after exiting the AV, providing the AR guidance to the mobile device to direct the rider to a destination associated with the drop-off location.

 Efland discloses after exiting a vehicle, providing AR guidance to a mobile device to direct the rider to a destination associated with a drop-off location [see Figure 5C below and see Paragraph 0052 – discusses that image data from a camera of a mobile device is overlaid with augmented reality navigation guidance indicators].

    PNG
    media_image4.png
    458
    435
    media_image4.png
    Greyscale

Figure 5C of Efland

Efland suggests that navigation systems fail to provide sufficiently specific information to allow users to reliably and precisely transition from one mode of transportation to another [see Paragraph 0025]. Efland also suggests that when a traveler completes a leg of travel from a rideshare service and has to travel (walking) to another transportation service (train), the user may incorrectly identify a train [see Paragraph 0026 and see Figure 2A below].


    PNG
    media_image5.png
    448
    707
    media_image5.png
    Greyscale

Figure 2A of Efland

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transportation service using a mobile device as taught by Rasmusson to include AR guidance on a mobile device to a destination (second leg of transportation) when a first leg of multi-mode transportation is complete as taught by Efland in order to provide sufficiently specific information to allow the user to reliably and precisely transition from one mode of transportation to another [Efland, see Paragraph 0025] and improve multi leg transportation for riders that need directions to the next leg of transportation [Efland, see Paragraph 0026].

Regarding claim 16, Rasmusson and Efland discloses the invention with respect to claim 15. Rasmusson further discloses wherein the location information comprises Global Positioning System (GPS) information associated with the AV [see Paragraph 0038 – discusses that the computing device associated with autonomous vehicle (AV) accesses map data and combines this data with GPS data to determine a location of the AV with respect to the side of the road to render a more accurately located road graphic that represents a curb or roadside (situational awareness information), see Paragraph 0029 – discusses that the user device is displaying (situational awareness) information that is received from the computing device of the AV, and see Paragraph 0066 - discusses that when a ride ends (arrival), the user device displays a graphical interface (GUI displays information around the vehicle at a location)].

Regarding claim 17, Rasmusson and Efland discloses the invention with respect to claim 15. Rasmusson further discloses wherein the location information is based on a Light Detection and Ranging (LiDAR) map corresponding with the drop-off location [see Paragraph 0066 - discusses that when a ride ends (arrival), the user device displays a graphical interface (GUI displays information around the vehicle at a location (see Figure 11 below - depicts bikes and cars (location information) - see Paragraph 0069 - discusses that the information at the location (destination) is sensed using the autonomous vehicles sensor system - LIDAR)].

    PNG
    media_image3.png
    370
    469
    media_image3.png
    Greyscale

Figure 11 of Rasmusson

Regarding claim 18, Rasmusson and Efland discloses the invention with respect to claim 15. Rasmusson further discloses wherein initializing the AR guidance is triggered by interaction between the rider and the mobile device [see Paragraph 0061 - discusses that a user device provides 360-degree display capabilities (situational awareness), where a user points the device in a direction and an external environment is displayed].

Regarding claim 19, Rasmusson and Efland discloses the invention with respect to claim 15. Rasmusson further discloses wherein initializing the AR guidance is triggered by receipt of the location information by the mobile device [see Paragraph 0066 - discusses that when a ride ends (arrival at destination), the user device displays a graphical interface (GUI displays information around the vehicle at a location) that provides AR guidance].

Regarding claim 20, Rasmusson and Efland discloses the invention with respect to claim 15. Efland further discloses wherein the AR guidance comprises animated path guidance that is overlaid on a camera feed of the mobile device [see Figure 5C below – depicts path guidance on a mobile device].

    PNG
    media_image4.png
    458
    435
    media_image4.png
    Greyscale

Figure 5C of Efland

Efland suggests that navigation systems fail to provide sufficiently specific information to allow users to reliably and precisely transition from one mode of transportation to another [see Paragraph 0025]. Efland also suggests that when a traveler completes a leg of travel from a rideshare service and has to travel (walking) to another transportation service (train), the user may incorrectly identify the correct train [see Paragraph 0026 and see Figure 2A below].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user device and transportation service as taught by Rasmusson to include AR path guidance on the user device to a destination (second leg of transportation) when a first leg of multi-mode transportation is complete as taught by Efland in order to provide sufficiently specific information to allow users to reliably and precisely transition from one mode of transportation to another [Efland, see Paragraph 0025] and improve multi leg transportation for riders that need directions to the next leg of transportation [Efland, see Paragraph 0026].

Response to Arguments
Applicants’ arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665